DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy W. Lohse, Reg. No. 35,255 on 3/2/2021 and 3/3/2021.
The application has been amended as follows: 
Claims 1 and 10-18 are currently amended herein.
1.    (Currently Amended) A system comprising a processor coupled to a memory for improving business performance including future scenario modeling, the system comprising:
a computer implemented geographic information mapping system that stores, in a database, graphic information system data including demographic and community data;
a computer comprising an graphic user interface, connected to the geographic information mapping system, that enters information for a first business into the database in the geographic information mapping system, the first business information 
wherein the geographic information mapping system further comprises a computer implemented data engine that searches for an identified industry for the first business based on the first business information in the database, a computer implemented community rank builder engine that generates one or more ranked lists, by geography, with business measurement data for the identified industry for the first business based on the first business information and the graphic information system data, a computer implemented business data engine that filters and matches the identified industry of the first business against the graphic information system data to generates filtered first business data, a computer implemented data analyzer engine that combines the filtered first business data and the demographic and community data to generate demographic and community data specific to the first business and updates the database, and a computer implemented strategy recommendation engine that generates a recommendation, presented to a user on the graphic user interface of the computer, for the first business across multiple variables of the first business and geographies based on the demographic and community data specific to the first business.

10. (Currently Amended)	A computer implemented method for improving business performance including future scenario modeling using a geographic information mapping system that stores, in a database, graphic information system data including demographic and community data, the method comprising:
having a graphic user interface connected to the geographic information mapping system, information for a first business that is stored in the database of 
searching, using a data engine of the geographic information mapping system, for an identified industry for the first business in the database based on the first business information;
generating, using a community rank builder engine of the geographic information mapping system, one or more ranked lists, by geography, with business measurement data for the identified industry for the first business based on the first business information and the graphic information system data;
matching, using a business data engine of the geographic information mapping system, the identified industry of the first business against the graphic information system data to generates filtered first business data;
generating, using a data analyzer engine of the geographic information mapping system, demographic and community data specific to the first business using the filtered first business data and the demographic and community data and updating the database; 
generating, using a strategy recommendation engine of the geographic information mapping system, a recommendation for the first business across multiple ; and 
displaying, on the graphic user interface of the computer, the generated recommendation.

11. (Currently Amended) The computer implemented method of claim 10 further comprising generating, using a heat map concentration engine of the geographic information mapping system, a heat map for the first business based on the demographic and community data specific to the first business in geographic areas and generating, using a geo industry engine of the geographic information mapping system, a map of the first business and one or more of one or more competitors of the first business, one or more vendors of the first business, one or more industries from which the first business buys and one or more customers of the first business.

12. (Currently Amended) The computer implemented method of claim 10 further comprising generating, using the strategy recommendation engine, advertisement recommendations specific to the first business.

13. (Currently Amended) The  computer implemented method of claim 10 further comprising generating a benchmarking report for the first business based on the generated recommendation for the first business.

computer implemented method of claim 10 further comprising generating a business to competitor benchmarking report based on the generated recommendation for the first business and generated demographic and community data specific to the competitor.

15. (Currently Amended) The  computer implemented method of claim 10 further comprising generating a business to alternative geographies benchmarking report is generated based on the generated recommendation for the first business.

16. (Currently Amended) The  computer implemented method of claim 10 further comprising determining an alternative scenario for the first business based on modification of the data for the first business.

17. (Currently Amended) The  computer implemented method of claim 10 further comprising generating a community ranking report that compares one or more businesses in an industry in a particular geographic location.

18. (Currently Amended) The  computer implemented method of claim 12, wherein the advertising recommendations further comprise one of a recommendation of geographic locations in which to place advertisements, a recommendation about how to advertise, a recommendation for direct mailing advertisement and a recommendations about third parties who can provide advertising for the first business.

Response to Amendment
Claims 1-18 are pending in this application.
Claim rejections 35 USC 101 on claims 1-18 are withdrawn.
Claims 1-18 are allowed in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1 and 10 in the instant application is the prior arts of record fail to teach “a computer comprising an graphic user interface, connected to the geographic information mapping system, that enters information for a first business into the database in the geographic information mapping system, the first business information including business statistics of the first business, plans to expand for the first business, plans to relocate for the first business and a need for capital of the first business”, “a computer implemented community rank builder engine that generates one or more ranked lists, by geography, with business measurement data for the identified industry for the first business based on the first business information and the graphic information system data” and “a computer implemented strategy recommendation engine that generates a recommendation, presented to a user on the graphic user interface of the computer, for the first business across multiple variables of the first business and geographies based on the demographic and community data specific to the first business.”
The closest found prior art is Fox et al. (U.S. Patent Number 7,069,232, hereafter referred to as “Fox”). Fox discloses a system short-range, weather based 
Another prior art is Kam et al. (U.S. Publication Number 2001/0042037, hereafter referred to as “Kam”). Kam discloses a system for identifying best investors/fund managers based on performance (Abstract). Kam further discloses that the system generates a performance ranking of advice ([0020]). However, Kam fails to disclose the claimed community rank builder engine that generates one or more ranked lists, by geography, with business measurement data for the identified industry for the first business based on the first business information and the graphic information system data”.
Claims 2-9 and 11-18 depend from claims 1 and 10, and are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 4, 2021